DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al, application no. 2009/0196247, hereinafter known as Fan (IDS Art), in view of Kwon et al, application no. 2011/0274099.  

As to claim 1, Fan discloses a control information transmission method, comprising: when a first resource and a second resource that are configured by a network side device for a terminal device are located in a same subframe, receiving, on one of the first resource and the second resource, a modulation symbol sent by the terminal device (Fan, Figure 6, step 610, [0055], sending SR and ACK/NACK indication in one subframe); and determining, by the network side device based on the resource used to receive the modulation symbol and a preset mapping relationship between bit combinations and modulation symbols, a bit combination corresponding to the received modulation symbol, wherein in the preset mapping relationship, the bit combination comprises a scheduling request (SR) bit and an acknowledgment (ACK)/negative acknowledgment (NACK) bit (Fan, [0041], modulation scheme with bit combinations chosen in a communication system to send both SR and ACK/NACK together as known in the art), wherein each bit combination corresponds to one modulation symbol to be sent on the first resource or corresponds to one modulation symbol to be sent on the second resource, and wherein in bit combinations corresponding to modulation symbols sent on at least one of the first resource and the second resource (Fan, [0041],[0055], sending SR and ACK/NACK together using modulation scheme that can comprise three bits, enough to send both data together). Fan does not expressly disclose Kwon discloses SR bits in at least two bit combinations are different, and ACK/NACK bits in at least two bit combinations are different (Kwon, [0087], table 1, plural ACK/NACK and SR combination with different type of modulations allowing different SR and ACK/NACK in plural bit combinations). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fan to include the limitations of SR bits in at least two bit combinations are different, and ACK/NACK bits in at least two bit combinations are different as 

As to claims 7 and 13, the claims are each rejected as applied to claim 1 above by Fan in view of Kwon.

Allowable Subject Matter

Claims 2-6, 8-12, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Art Made of Record

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120294273 A1		Ahn; Joonkui et al.
US 20180199335 A1		Jung; Hyejung et al.
US 20200008227 A1		LEE; Hyunho et al.
US 20120140728 A1		Nakao; Seigo et al.
US 20190007171 A1		GAO; Xuejuan et al.
US 20190246416 A1		PARK; Hanjun et al.
US 20200037349 A1		GAO; Xuejuan
US 20130022019 A1		Han; Seung Hee et al.
US 20170201329 A1		Kan; Clarence et al.
WO 2018228456 A1		CHEN YAN et al.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467